EXHIBIT 10.3





[REDACTED] Indicates that certain information in this exhibit has been excluded
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.



DISH NETWORK CORPORATION

RESTRICTED STOCK UNIT AGREEMENT





This Restricted Stock Unit Agreement (the "Agreement") is entered into and made
effective as of [Grant Date] (the “Grant Date”) by and between DISH Network
Corporation, a Nevada corporation (the "Company"), and [Participant Name]
("Grantee").



RECITAL



WHEREAS, the Company, pursuant to its 2019 Stock Incentive Plan (the "Plan"),
desires to grant restricted stock units to Grantee, and Grantee desires to
accept such restricted stock units, each under the terms and conditions set
forth in this Agreement.





AGREEMENT



NOW, THEREFORE, in consideration of the promises and covenants set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:



1.Grant of Restricted Stock Units.



The Company hereby grants to Grantee, as of the Grant Date, [Number of RSUs
Granted] restricted stock units (hereinafter called the “Units”), each
representing the right to receive one share of the Class A Common Stock of the
Company, par value $0.01 per share (a "Common Share") upon vesting of that Unit,
subject to the terms and conditions set forth in this Agreement.  





2.Duration and Vesting.



(a)Subject to the terms and conditions set forth in this Agreement, the Units
shall vest in accordance with the following schedule (for the avoidance of doubt
and without limitation of the foregoing, it is the intention of the Company that
the corresponding increment of the Units shall only vest once upon the dates set
forth below):



On or after each of the following dates



Percentage of Units Vesting







[First Anniversary of the Grant Date



20%

Second Anniversary of the Grant Date



20%

Third Anniversary of the Grant Date



20%

Fourth Anniversary of the Grant Date



20%

Fifth Anniversary of the Grant Date



20%]



No Common Shares shall be issued in exchange for any Unit until that Unit has
vested and until Grantee has satisfied Grantee’s tax, tax withholding and all
other obligations with respect to any individual income taxes, penalties and/or
interest related to such Unit as set

1



--------------------------------------------------------------------------------

forth in Subsection 2(d) of this Agreement, unless the Board of Directors of the
Company (the “Board”), the Executive Compensation Committee of the Board (the
“Committee”) and/or the General Counsel of the Company, in its or their sole and
absolute discretion for any reason or no reason at any time and from time to
time (“Sole Discretion”), specifically waives applicability of this provision in
whole or in part.



(b)During the lifetime of Grantee, the Common Shares issuable upon vesting of
the Units shall be issued only to Grantee (or, if permissible under applicable
law and this Agreement, to Grantee’s guardian or legal representative) and Units
shall not be assignable or transferable by Grantee, other than by will or the
laws of descent and distribution.  Without limiting the generality of the
foregoing, the Units may not be sold, assigned, transferred or otherwise
disposed of, or pledged or hypothecated in any manner (whether by operation of
law or otherwise), and will not be subject to execution, attachment or other
process.  Any sale, assignment, transfer or other disposition, or pledge or
hypothecation, of the Units or any attempt to make any such levy of execution,
attachment or other process will cause the Units to terminate immediately,
unless the Board, the Committee and/or the General Counsel of the Company, in
its or their Sole Discretion, specifically waives applicability of this
provision in whole or in part.



(c)Notwithstanding anything to the contrary in this Agreement, the Units shall
expire and terminate, and no Common Shares shall be issued in exchange for any
Units, on the tenth (10th) anniversary of the [Grant Date] (the “Expiration
Date”).



(d)The Company assumes no responsibility for any individual income taxes,
penalties and/or interest related to the grant, vesting or adjustment of any
Unit or the issuance of Common Shares in exchange for any Unit or any subsequent
disposition of such Common Shares.  Grantee should consult with Grantee's
personal tax advisor regarding the tax ramifications, if any, that result from
the grant, vesting or adjustment of any Unit or the issuance of Common Shares in
exchange for any Unit or any subsequent disposition of such Common Shares.  If,
in the Company's Sole Discretion, it is necessary or appropriate to collect or
withhold any individual income taxes, penalties and/or interest in connection
with the grant, vesting or adjustment of any Unit or the issuance of Common
Shares in exchange for any Unit or any subsequent disposition of such Common
Shares, then (i) the Company shall be entitled to require the payment of such
amounts, and/or (ii) Grantee shall make arrangements satisfactory to the Company
to satisfy all tax, tax withholding and all other obligations with respect to
such amounts, in each case as a condition to such grant, vesting or adjustment
of such Unit or the issuance of Common Shares in exchange for such Unit and/or
any subsequent disposition of such Common Shares, as the case may be, unless the
Board, the Committee and/or the General Counsel of the Company, in its or their
Sole Discretion, specifically waives applicability of this provision in whole or
in part.  In furtherance and without limiting the generality of the foregoing,
Grantee (on its own behalf and on behalf of each and every other proper party as
described in Subsection 2(b) and/or Subsection 3(c) of this Agreement) hereby
authorizes the Company, in its Sole Discretion (including, without limitation,
pursuant to the then-current procedures implemented by the Company’s
administrator for the Units (the “Administrator”), as such Administrator and
procedures are designated by the Company in its Sole Discretion), to satisfy all
tax, tax withholding and all other obligations with respect to any individual
income taxes, penalties and/or interest related to the grant, vesting or
adjustment of any Unit or the issuance of Common Shares in exchange for any Unit
or any subsequent disposition of such Common Shares, by one or a combination of
the following:



2



--------------------------------------------------------------------------------

i.withholding from any wages or other cash compensation payable to Grantee by
the Company;

ii.withholding Common Shares that are otherwise issuable upon vesting of the
Units;

iii.arranging for the sale of Common Shares that are otherwise issuable upon
vesting of the Units, including, without limitation, selling Common Shares as
part of a block trade with Common Shares held by other grantees under the Plan
or otherwise; and/or

iv.withholding from the gross amount of the sale of Common Shares issued upon
vesting of the Units.



(e)In considering the acceptance of the Units, Grantee understands,
acknowledges, agrees and hereby stipulates that Grantee has used the same
independent investment judgment that Grantee would use in making other
investments in corporate securities.  Among other things, stock prices will
fluctuate over any reasonable period of time and the price of the Common Shares
may go down as well as up.  No guarantees are made as to the future prospects of
the Company or the Common Shares, or that any market for sale of the Common
Shares will exist in the future.  No representations are made by the Company
except as may be contained in any active registration statement on file with the
United States Securities and Exchange Commission (“SEC”) relating to the Plan at
the time of applicable issuance of the Units.



3.Cessation of Employment; Actual or Threatened Violation of Covenants;
Covenants Found Unenforceable; Death or Disability; Demotion; Recoupment.



(a)Subject to the application of Subsections 3(b)(ii) and 3(b)(iii) of this
Agreement, in the event that Grantee shall cease to be employed by the Company
or its direct or indirect subsidiaries (collectively, the “Company” for purposes
of this Section 3) for any reason other than the reason set forth in Subsection
3(b)(i) of this Agreement or Grantee's death or disability (as described in
Subsection 3(c) of this Agreement), and Grantee shall have vested Units for
which Common Shares have not yet been issued as of such cessation of employment,
Grantee shall have the right to have such Common Shares issued in exchange for
such vested Units, but only to the extent of the full number of Common Shares
issuable upon such vested Units as of such cessation of employment, subject to
the condition that any portion of the Units not vested as of such cessation of
employment shall terminate as of such cessation of employment and no Common
Shares shall be issued in exchange for any unvested Units following such
cessation of employment, and that no portion of the Units shall vest after the
Expiration Date.  Retirement, whether or not pursuant to any retirement or
pension plan of the Company, shall be deemed to be a cessation of employment for
all purposes under this Agreement.  The termination of the Units by reason of
any such cessation of employment shall be without prejudice to any right or
remedy that the Company may have against Grantee at law, in equity, under
contract (including, without limitation, this Agreement) or otherwise (all of
which are hereby expressly reserved).



(b)In the event that: (i) Grantee shall cease to be employed by the Company by
reason of Grantee's serious misconduct during the course of employment,
including, without limitation, [REDACTED], misappropriation of Company funds,
theft of Company property or other reasons as determined by the Company; (ii)
[REDACTED]; or (iii) a court, arbitrator or other body of competent jurisdiction
holds any of the provisions set forth in Subsection 3(e) of this Agreement

3



--------------------------------------------------------------------------------

[REDACTED] to be invalid, illegal, void or less than fully enforceable against
Grantee to any extent or in any respect as to time, scope or otherwise, in the
course of any litigation or other legal proceeding arising out of or relating to
any Actual or Threatened Violation of such covenants by Grantee or a request by
or on behalf of Grantee for declaratory relief regarding the enforceability of
such covenants against Grantee (each of (i), (ii) and (iii) an “Award
Termination Event”), then all Units (which for the avoidance of doubt and
without limitation of the foregoing includes both vested and unvested Units)
shall be deemed to have terminated and no Common Shares shall be issuable in
connection therewith, as of the earliest of the following to occur: (A) the
serious misconduct described in subpart (i) above; (B) [REDACTED]; or (C) the
commencement of the litigation or other legal proceeding described in subpart
(iii) above (the first date on which any of (A), (B) and/or (C) occurs, an
“Award Termination Effective Date”).  The termination of the Units pursuant to
Subsection 3(b)(i), 3(b)(ii) or 3(b)(iii) of this Agreement shall be without
prejudice to any right or remedy that the Company may have against Grantee at
law, in equity, under contract (including, without limitation, this Agreement)
or otherwise (all of which are hereby expressly reserved).  For all purposes
under this Agreement, [REDACTED].  



(c)Subject to the application of Subsections 3(b)(ii) and 3(b)(iii) of this
Agreement, in the event that: (i) Grantee shall die while in the employ of the
Company or after cessation of employment for any reason other than the reason
set forth in Subsection 3(b)(i) of this Agreement; or (ii) employment ceases
because Grantee has become disabled (within the meaning of Section 22(e)(3) of
the Internal Revenue Code of 1986, as amended, and regulations thereunder) while
in the employ of the Company and Grantee shall have vested Units for which
Common Shares have not yet been issued as of such death or cessation of
employment for disability, then such Common Shares shall be issued to the
personal representative or administrator, executor or guardian of Grantee, as
applicable, or to any person or entity to whom the Units are transferred by will
or the applicable laws of descent and distribution, but only to the extent of
the full number of Common Shares issuable upon such vested Units as of such
death or cessation of employment for disability, subject to the condition that
any portion of the Units not vested as of such death or cessation of employment
for disability shall terminate as of such death or cessation of employment for
disability and no Common Shares shall be issued in exchange for any unvested
Units following such death or cessation of employment for disability, and that
no portion of the Units shall vest after the Expiration Date.  The termination
of the Units by reason of such death or cessation of employment for disability
shall be without prejudice to any right or remedy that the Company may have
against Grantee (and/or the personal representative or administrator, executor
or guardian of Grantee, as applicable, or to any person or entity to whom the
Units are transferred by will or the applicable laws of descent and
distribution) at law, in equity, under contract (including, without limitation,
this Agreement) or otherwise (all of which are hereby expressly reserved).



(d)In the event that Grantee is demoted (but remains employed) by the Company
from Grantee’s current level (e.g., chairman, chief executive officer,
president, executive vice president, senior vice president, vice president,
director, manager or other level held by Grantee on the Grant Date), then: (i)
if Grantee shall have vested Units for which Common Shares have not yet been
issued as of such demotion, then, subject to the application of Subsections
3(b)(ii) and 3(b)(iii) of this Agreement, Grantee shall have the right to have
such Common Shares issued in exchange for such vested Units, but only to the
extent of the full number of Common Shares issuable upon such vested Units as of
such demotion, subject to the condition that any portion of the Units not vested
as of such demotion shall terminate as of such demotion and no Common Shares
shall be issued in exchange for any unvested Units following such demotion, and
that no portion of the Units shall vest after the Expiration Date; and (ii) this
Agreement, including, without limitation, [REDACTED], shall otherwise continue
in force, unless otherwise terminated.  The termination of the Units by reason
of such demotion shall be without prejudice to any right or remedy that the

4



--------------------------------------------------------------------------------

Company may have against Grantee at law, in equity, under contract (including,
without limitation, this Agreement) or otherwise (all of which are hereby
expressly reserved).



(e) Notwithstanding anything to the contrary in this Agreement, Common Shares
issued under this Agreement, Common Shares issued under any Other Award
Agreement and all amounts that may be received by Grantee in connection with any
disposition of any such Common Share(s) shall be subject to applicable
recoupment, “clawback” and similar provisions under law, as well as any
recoupment, “clawback” and similar policies of the Company that may be adopted
at any time and from time to time in order to comply with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or other applicable law.  In addition,
and as a condition to the grant, vesting or adjustment of any Unit or the
issuance of Common Shares in exchange for any Unit and/or any disposition of
such Common Shares, Grantee understands, acknowledges, agrees and hereby
stipulates that in the event of an Award Termination Event, the Company may (in
its Sole Discretion) require Grantee to and, to the extent so required by the
Company, Grantee hereby agrees to: (A) return to the Company any and all Common
Shares issued under this Agreement and all Other Award Agreements (as defined in
this Subsection 3(e)) that are held by or on behalf of Grantee on or after the
Award Termination Effective Date; and (B) pay to the Company an amount not to
exceed the taxable income attributable to all dispositions, during and after the
Recovery Period (as defined in this Subsection 3(e)), of Common Shares issued
under this Agreement and all Other Award Agreements (the amounts described in
this subpart (B), the “Gross Amounts”).  Effective as of the Award Termination
Effective Date, Grantee shall hold such Common Shares and the Gross Amounts in
trust for the benefit of the Company until such time as such Common Shares are
returned to the Company and/or the Gross Amounts are paid to the Company, as
applicable.  



The Company will determine, in its Sole Discretion, the Gross Amounts and the
method(s) of payment of the Gross Amounts, which method(s) may include, without
limitation: (1) offsetting against any compensation or other amounts owed or
owing at any time and from time to time by the Company to Grantee (including,
without limitation, amounts payable under a deferred compensation plan permitted
under Section 409A of the Internal Revenue Code of 1986, as amended); (2)
reducing Grantee’s wages or salary and/or reducing or eliminating future salary
increases, cash incentive awards or equity awards; and/or (3) requiring Grantee
to pay the Gross Amounts to the Company in cash or other immediately available
funds upon written demand for such payment.  As a condition to the grant,
vesting or adjustment of any Unit or the issuance of Common Shares in exchange
for any Unit and/or any disposition of such Common Shares, Grantee hereby
consents to each of the foregoing method(s) of payment of the Gross Amounts, and
further hereby agrees to execute any additional documentation determined by the
Company to be necessary or advisable to facilitate the return of the Common
Shares and/or payment of the Gross Amounts to the Company.  Grantee hereby
nominates and appoints the Company as Grantee’s attorney-in-fact for the limited
purpose of executing, on Grantee’s behalf, any such additional documentation in
the event that Grantee fails to do so on a reasonably timely basis under the
circumstances.  The return of the Common Shares and/or the payment of the Gross
Amounts to the Company pursuant to this Subsection 3(e) shall be without
prejudice to any other right or remedy that the Company may have against Grantee
at law, in equity, under contract (including, without limitation, this
Agreement) or otherwise (all of which are hereby expressly reserved). “Other
Award Agreement” means any other restricted stock unit agreement, incentive
stock option agreement, non-qualified stock option agreement or any other “Award
Agreement” (as defined by the Plan) or similar agreement pursuant to successor
or other plan(s) similar to the Plan. “Recovery Period” means the twelve (12)
month period preceding the Award Termination Effective Date.





5



--------------------------------------------------------------------------------

6



--------------------------------------------------------------------------------

4.Manner of Issuance of Common Shares.



(a)The Units and the Common Shares issuable upon vesting of the Units can be
issued only to Grantee or other proper party as described in Subsection 2(b),
Subsection 3(c) and/or Subsection 4(c) of this Agreement, in whole Common Shares
by following (prior to the earlier of: (i) any termination of such Units; or
(ii) the Expiration Date) the then-current procedures implemented by the
Administrator, as such Administrator and procedures are designated by the
Company in its Sole Discretion.  All notices that need to be sent to the Company
shall be addressed to it at its office at 9601 S. Meridian Blvd., Englewood,
Colorado, 80112, Attn: Corporate Secretary, or to such other address or person
or entity as the Company may notify Grantee of from time to time.  All notices
that need to be sent to Grantee or other person or entity then entitled to
receive Common Shares issuable upon vesting of the Units shall be addressed to
Grantee or such other person(s) or entity(ies) at such address as Grantee or
such other person(s) or entity(ies) may notify the Company or its Administrator
in writing of from time to time.



(b)Unless notified by the Company or the Administrator to the contrary, the
Common Shares issuable upon vesting of the Units shall be issued within five (5)
business days following the date on which the General Counsel for the Company
determines that all conditions necessary for vesting of the Units and issuance
of the Common Shares have been satisfied (including, without limitation,
satisfaction of Grantee’s tax, tax withholding and all other obligations with
respect to any individual income taxes, penalties and/or interest as set forth
in Subsection 2(d) of this Agreement).  The Company shall have no obligation to
issue any Common Shares until it has confirmed to its satisfaction that all
conditions necessary for vesting of the Units and issuance of the Common Shares
have been satisfied.  



(c)The certificate or certificates for (or the book entries made by the
Administrator to record) the Common Shares, if any, that are issued or made
pursuant to vesting of the Units may be registered or recorded only in the name
of Grantee (or if Grantee so requests, jointly in the name of Grantee and a
member of Grantee's family, with the right of survivorship, or in the event of
the death of Grantee, in the name of such survivor of Grantee as the person or
entity with the right to receive the Common Shares issuable upon vesting of the
Units shall designate).



5.[REDACTED]



6.Dispute Resolution; Arbitration.



(a)In consideration of the promises and covenants set forth in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Grantee and the Company mutually agree that any
past, present or future claim, counterclaim, controversy and/or dispute between
them (whether arising in contract, tort, under statute or otherwise) arising out
of, relating to or incurred in connection with: (i) Grantee’s application for
employment, employment and/or cessation of employment (collectively,
“Employment-Related Disputes”); and/or (ii) this Agreement and/or any Other
Award Agreement (including, without limitation, [REDACTED]) (collectively,
“Units Disputes”) ((i) or (ii) each, a “Claim” and (i) and (ii) collectively,
“Claims”), whenever and wherever brought shall be resolved by binding
arbitration administered by the American Arbitration Association (the “AAA”).
 This Section 6 survives after the employment relationship ceases and applies to
any Claim that the Company may have against Grantee or that Grantee may have
against the Company.  Grantee understands, acknowledges, agrees and hereby
stipulates that this agreement to arbitrate is subject to the Federal
Arbitration Act, 9 U.S.C. §§ 1 et seq., it evidences a transaction involving
commerce, and it is fully enforceable.  For purposes of this Section 6, “the
Company” shall be defined to include the Company, its predecessors, its and its
predecessors’ direct and indirect subsidiaries, and

7



--------------------------------------------------------------------------------

the officers, directors, shareholders, members, owners, employees, managers,
agents, attorneys, successors and assigns of each of the foregoing persons and
entities.  



(b)For Employment-Related Disputes:



i.

a party who wishes to arbitrate an Employment-Related Dispute Claim must prepare
a written demand for arbitration ("Request for Arbitration") that identifies the
claims asserted, the factual basis for each claim and the relief and/or remedy
sought.  That party must file the Request for Arbitration (along with a copy of
this Agreement and the applicable filing fee) with the AAA by: (A) delivering
them by hand to the Denver, Colorado regional office of the AAA or any other
office of the AAA located in the State of Colorado; (B) mailing them by
certified U.S. mail, Federal Express or United Parcel Service to American
Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100,
Voorhees, NJ 08043; or (C) using the AAA WebFile feature at the AAA's website:
http://www.adr.org.  The Request for Arbitration must be submitted to the AAA
before the expiration of the applicable statute of limitations and the parties
agree that the date on which the AAA receives the Request for Arbitration shall
constitute filing for all statute of limitations purposes.  Unless otherwise
prohibited by law, the party initiating arbitration shall be responsible for
paying the applicable filing fee.  Subject to Subsection 7(v) of this Agreement,
the Company will pay the Employment Law Arbitrator’s (as defined in Subsection
6(b)(iii) of this Agreement) fees and any fee for administering the arbitration;



ii.the party initiating arbitration must deliver a copy of the Request for
Arbitration to the other party by hand or U.S. mail at the following location:
(A) if to the Company - to the legal department of the Company at 9601 S.
Meridian Blvd., Englewood, CO 80112, Attn: General Counsel; or (B) if to Grantee
- to the last address of Grantee appearing in the Company’s records;



iii.

a single arbitrator from the AAA with expertise in employment disputes (the
"Employment Law Arbitrator") shall be selected by the AAA and shall conduct the
arbitration pursuant to the AAA's Employment Arbitration Rules and Mediation
Procedures (the "AAA Employment Rules"), without incorporation of the AAA's
Supplementary Rules for Class Arbitrations, the AAA rules relating to the
selection of arbitrators, or the AAA rules regarding selection of venue, which
the parties hereby expressly disclaim.  The AAA Employment Rules may be found at
http://www.adr.org/, by searching for "AAA Employment Arbitration Rules" using
an Internet search engine such as www.google.com, or by requesting a copy from
the human resources department of the Company. The arbitration, including
without limitation any construction or interpretation of this Agreement, shall
be governed by and construed in accordance with the substantive law of the State
of Colorado, without giving effect to choice of law principles.  Notwithstanding
anything to the contrary in this Agreement, the AAA Employment Rules, the AAA
Commercial Rules (as defined in Subsection 6(b)(iii) of this Agreement), any
other AAA rule and/or procedure and/or any applicable law, the

8



--------------------------------------------------------------------------------

Employment Law Arbitrator shall only have the power to render decisions that are
consistent with the substantive law of the State of Colorado, without giving
effect to choice of law principles, and any decision rendered by the Employment
Law Arbitrator shall be subject to review by the United States District Court
for the District of Colorado or the appropriate state court located in the City
and County of Denver, Colorado for the purpose of determining whether such
decision is consistent with such substantive law and for any other reason for
which judicial review of an arbitration decision or award is permissible under
the AAA rules, the Federal Arbitration Act or other applicable law;  any
decision rendered by the Employment Law Arbitrator that is inconsistent with
such substantive law shall be deemed beyond the authority of the Employment Law
Arbitrator.  Regardless of what the AAA Employment Rules state, the arbitration
proceedings shall be held in the City and County of Denver, Colorado.  Grantee
hereby irrevocably waives any and all objections that Grantee may now or
hereafter have to the venue of the arbitration, or any court proceeding brought
to determine whether a decision rendered by the Employment Law Arbitrator is
consistent with the substantive law of the State of Colorado, including, without
limitation, any claim that the arbitration or any such court proceeding has been
brought in an inconvenient forum;



iv.

the parties shall have the right to conduct discovery relevant and material to
the outcome of the arbitration and to present witnesses and evidence as needed
to present their claims and defenses, and the Employment Law Arbitrator shall
resolve any discovery or evidentiary dispute.  Each party shall have the right
to subpoena relevant witnesses and documents, including, without limitation,
documents from third parties; subpoenas may be issued for production of
documents or witnesses at any deposition(s) or pre-hearing proceeding(s) and/or
at the arbitration hearing.  At least thirty (30) days before the arbitration
hearing, the parties must exchange a list of witnesses and copies of all
exhibits to be used at the arbitration hearing.  Notwithstanding anything to the
contrary in this Agreement, the AAA Employment Rules, the AAA Commercial Rules,
any other AAA rule and/or procedure and/or any applicable law, the Employment
Law Arbitrator shall only have the power to award remedies available under the
substantive law of the State of Colorado, without giving effect to choice of law
principles, and the availability of any such remedies shall further be limited
to those that would be available to a party in his/her/its individual capacity
for all Claims presented to the Employment Law Arbitrator (for the avoidance of
doubt and without limitation of the foregoing, Grantee may not bring a class
arbitration and is not entitled to remedies for Grantee’s Claims on behalf of
any other person or entity and/or that are available to plaintiffs in a class
action but not available to individual or non-class action plaintiffs).  Any
remedy awarded by the Employment Law Arbitrator shall be subject to review by
the United States District Court for the District of Colorado or the appropriate
state court located in the City and County of Denver, Colorado for the purpose
of determining whether such remedy is consistent with such substantive law and
complies with the limitations set forth above; any decision by the Employment
Law Arbitrator that is inconsistent with such

9



--------------------------------------------------------------------------------

substantive law and/or fails to comply with such limitations shall be deemed
beyond the authority of the Employment Law Arbitrator.  Except as otherwise
provided in this Subsection 6(b)(iv) and/or Subsection 6(b)(iii) of this
Agreement, the Employment Law Arbitrator’s decision shall be final and binding,
and judgment upon the Employment Law Arbitrator’s decision and/or award may be
entered in any court of competent jurisdiction; provided that the parties agree
to take all reasonable steps to ensure that all documents, pleadings and papers
are filed and/or entered with the court under seal and/or in a manner that would
maintain their confidentiality, including, without limitation, complying with
all rules of procedure and local rules for filing documents, pleadings and
papers under seal;  



i.the Employment Law Arbitrator shall have the authority to hear and decide
dispositive motions under the legal standards set forth in Rules 12 and 56 of
the Colorado Rules of Civil Procedure, regardless of whether a Claim arises
under federal or state law.  The Employment Law Arbitrator shall resolve all
disputes regarding such dispositive motions and the timeliness of the Request
for Arbitration and apply the statute of limitations set forth under the
substantive law of the State of Colorado, without giving effect to choice of law
principles.  The Employment Law Arbitrator shall dismiss, without limitation,
any Claim that, in the absence of this Agreement, could not be brought under the
substantive law of the State of Colorado, without giving effect to choice of law
principles;



ii.the Employment Law Arbitrator shall have the exclusive authority to resolve
Employment-Related Disputes, except as limited by Subsection 6(e) of this
Agreement; and



iii.all arbitration proceedings, including, but not limited to, claims,
allegations, decisions, findings, pleadings, hearings, testimony, discovery,
settlements, opinions and awards shall be confidential, except: (A) to the
extent the parties otherwise agree in writing; (B) as may be otherwise
appropriate in response to a request from a government agency, subpoena, or
legal process; (C) if the substantive law of the State of Colorado (without
giving effect to choice of law principles) provides to the contrary; or (D) as
is necessary in a court proceeding to enforce, correct, modify or vacate the
Employment Law Arbitrator’s award or decision (and in the case of this subpart
(D), the parties agree to take all reasonable steps to ensure that all
documents, pleadings and papers are filed and/or entered with the court under
seal and/or in a manner that would maintain their confidentiality, including,
without limitation, complying with all rules of procedure and local rules for
filing documents, pleadings and papers under seal); provided, however, in the
event that either party initiates a court proceeding to enforce, correct,
modify, or vacate the Employment Law Arbitrator’s award or decision, or any
other proceeding that would require disclosing the Employment Law Arbitrator’s
award, decision or findings, the parties agree to take all reasonable steps to
ensure that all documents, pleadings and papers are filed and/or entered with
the court under seal and/or in a manner that would maintain their
confidentiality, including,

10



--------------------------------------------------------------------------------

without limitation, complying with all rules of procedure and local rules for
filing documents, pleadings and papers under seal.



(c)For Units Disputes:



i.a party who wishes to arbitrate a Units Dispute Claim must prepare a Request
for Arbitration that identifies the claims asserted, the factual basis for each
claim and the relief and/or remedy sought.  That party must file the Request for
Arbitration (along with a copy of this Agreement and the applicable filing fee)
with the AAA by: (A) delivering them by hand to the Denver, Colorado regional
office of the AAA or any other office of the AAA located in the State of
Colorado; (B) mailing them by certified U.S. mail, Federal Express or United
Parcel Service to American Arbitration Association, Case Filing Services, 1101
Laurel Oak Road, Suite 100, Voorhees, NJ 08043; or (C) using the AAA WebFile
feature at the AAA's website: http://www.adr.org.  The Request for Arbitration
must be submitted to the AAA before the expiration of the applicable statute of
limitations and the parties agree that the date on which the AAA receives the
Request for Arbitration shall constitute filing for all statute of limitations
purposes.  Unless otherwise prohibited by law, the party initiating arbitration
shall be responsible for paying the applicable filing fee. Subject to Subsection
7(v) of this Agreement, the Commercial Law Arbitrators’ (as defined in
Subsection 6(c)(iii) of this Agreement) fees and any fee for administering the
arbitration will be paid equally by the parties (i.e. fifty percent (50%) by the
Company and fifty percent (50%) by Grantee);



ii.the party initiating arbitration must deliver a copy of the Request for
Arbitration to the other party by hand or U.S. mail at the following location:
(A) to the Company - to the legal department of the Company at 9601 S. Meridian
Blvd., Englewood, CO 80112, Attn: General Counsel; or (B) to Grantee - to the
last address of Grantee appearing in the Company’s records;



iii.three (3) arbitrators from the AAA with expertise in mergers and
acquisitions and, more specifically, breach of non-solicit and/or breach of
non-compete provisions, as the case may be ("Commercial Law Arbitrators") shall
be selected in accordance with the procedure set forth below, and shall conduct
the arbitration, pursuant to the then-current AAA Commercial Arbitration Rules
and Mediation Procedures (the “AAA Commercial Rules”), without incorporation of
the AAA Employment Rules, the AAA's Supplementary Rules for Class Arbitrations,
the AAA rules relating to the selection of arbitrators or the AAA rules
regarding selection of venue, which the parties hereby expressly disclaim.  The
AAA Commercial Rules may be found at http://www.adr.org/, by searching for "AAA
Commercial Dispute Resolution Procedures" using an internet search engine such
as www.google.com, or by requesting a copy from the human resources department
of the Company.  Within fourteen (14) days after the receipt of the Request for
Arbitration, each party shall select one arbitrator from the AAA that meets the
criteria set forth above to act as arbitrator and such arbitrators shall select
a third arbitrator from the AAA

11



--------------------------------------------------------------------------------

that meets the criteria set forth above within ten (10) days of their
appointment. The party-selected arbitrators will serve in a non-neutral
capacity. In the event that the arbitrators selected by the parties are unable
or fail to agree upon the third arbitrator, a third arbitrator that meets the
criteria set forth above shall be selected by the AAA. The arbitration,
including without limitation any construction or interpretation of this
Agreement, shall be governed by and construed in accordance with the substantive
law of the State of Colorado, without giving effect to choice of law principles.
 Notwithstanding anything to the contrary in this Agreement, the AAA Employment
Rules, the AAA Commercial Rules, any other AAA rule and/or procedure and/or any
applicable law, the Commercial Law Arbitrators shall only have the power to
render decisions that are consistent with the substantive law of the State of
Colorado, without giving effect to choice of law principles, and any decision
rendered by the Commercial Law Arbitrators shall be subject to review by the
United States District Court for the District of Colorado or the appropriate
state court located in the City and County of Denver, Colorado for the purpose
of determining whether such decision is consistent with such substantive law and
for any other reason for which judicial review of an arbitration decision or
award is permissible under the AAA rules, the Federal Arbitration Act or other
applicable law; any decision by the Commercial Law Arbitrators that is
inconsistent with such substantive law shall be deemed beyond the authority of
the Commercial Law Arbitrators.  Regardless of what the AAA Commercial Rules
state, the arbitration proceedings shall be held in the City and County of
Denver, Colorado.  Grantee hereby irrevocably waives any and all objections that
Grantee may now or hereafter have to the venue of the arbitration, or any court
proceeding brought to determine whether a decision rendered by the Commercial
Law Arbitrators is consistent with the substantive law of the State of Colorado,
including, without limitation, any claim that the arbitration or any such court
proceeding has been brought in an inconvenient forum;



iv.the parties shall have the right to conduct discovery relevant and material
to the outcome of the arbitration and to present witnesses and evidence as
needed to present their claims and defenses, and the Commercial Law Arbitrators
shall resolve any discovery or evidentiary dispute.  Each party shall have the
right to subpoena relevant witnesses and documents, including, without
limitation, documents from third parties; subpoenas may be issued for production
of documents or witnesses at any deposition(s) or pre-hearing proceeding(s)
and/or at the arbitration hearing.  At least thirty (30) days before the
arbitration hearing, the parties must exchange a list of witnesses and copies of
all exhibits to be used at the arbitration hearing.  Notwithstanding anything to
the contrary in this Agreement, the AAA Employment Rules, the AAA Commercial
Rules, any other AAA rule and/or procedure and/or any applicable law, the
Commercial Law Arbitrators shall only have the power to award remedies available
under the substantive law of the State of Colorado, without giving effect to
choice of law principles, and the availability of any such remedies shall
further be limited to those that would be available to a party in his/her/its
individual capacity for all Claims presented to the

12



--------------------------------------------------------------------------------

Commercial Law Arbitrators (for the avoidance of doubt and without limitation of
the foregoing, Grantee may not bring a class arbitration and is not entitled to
remedies for Grantee’s Claims on behalf of any other person or entity and/or
that are available to plaintiffs in a class action but not available to
individual or non-class action plaintiffs).  Any remedy awarded by the
Commercial Law Arbitrators shall be subject to review by the United States
District Court for the District of Colorado or the appropriate state court
located in the City and County of Denver, Colorado for the purpose of
determining whether such remedy is consistent with such substantive law and
complies with the limitations set forth above; any decision by the Commercial
Law Arbitrators that is inconsistent with such substantive law and/or fails to
comply with such limitations shall be deemed beyond the authority of the
Commercial Law Arbitrators.  Except as otherwise provided in this Subsection
6(c)(iv) and/or Subsection 6(c)(iii) of this Agreement, the Commercial Law
Arbitrators’ decision shall be final and binding, and judgment upon the
Commercial Law Arbitrators’ decision and/or award may be entered in any court of
competent jurisdiction; provided that the parties agree to take all reasonable
steps to ensure that all documents, pleadings and papers are filed and/or
entered with the court under seal and/or in a manner that would maintain their
confidentiality, including, without limitation, complying with all rules of
procedure and local rules for filing documents, pleadings and papers under seal;
 



v.the Commercial Law Arbitrators shall have the authority to hear and decide
dispositive motions under the legal standards set forth in Rules 12 and 56 of
the Colorado Rules of Civil Procedure, regardless of whether a Claim arises
under federal or state law.  The Commercial Law Arbitrators shall resolve all
disputes regarding such dispositive motions and the timeliness of the Request
for Arbitration and apply the statute of limitations set forth under the
substantive law of the State of Colorado, without giving effect to choice of law
principles.  The Commercial Law Arbitrators shall dismiss, without limitation,
any Claim that, in the absence of this Agreement, could not be brought under the
substantive law of the State of Colorado, without giving effect to choice of law
principles;



vi.the Commercial Law Arbitrators shall have the exclusive authority to resolve
Units Disputes, except as limited by Subsection 6(e) of this Agreement; and



vii.all arbitration proceedings, including, but not limited to, claims,
allegations, decisions, findings, pleadings, hearings, testimony, discovery,
settlements, opinions and awards shall be confidential, except: (A) to the
extent the parties otherwise agree in writing; (B) as may be otherwise
appropriate in response to a request from a government agency, subpoena, or
legal process; (C) if the substantive law of the State of Colorado (without
giving effect to choice of law principles) provides to the contrary; or (D) as
is necessary in a court proceeding to enforce, correct, modify or vacate the
Commercial Law Arbitrators’ award or decision (and in the case of this subpart
(D), the parties agree to take all reasonable steps to ensure that all
documents, pleadings and papers are filed and/or entered with the

13



--------------------------------------------------------------------------------

court under seal and/or in a manner that would maintain their confidentiality,
including, without limitation, complying with all rules of procedure and local
rules for filing documents, pleadings and papers under seal); provided, however,
in the event that either party initiates a court proceeding to enforce, correct,
modify, or vacate the Commercial Law Arbitrators’ award or decision, or any
other proceeding that would require disclosing the Commercial Law Arbitrators’
award, decision or findings, the parties agree to take all reasonable steps to
ensure that all documents, pleadings and other documents are filed and/or
entered with the court under seal and/or in a manner that would maintain their
confidentiality, including, without limitation, complying with all rules of
procedure and local rules for filing documents, pleadings and papers under seal.



(d)Notwithstanding the foregoing, this agreement to arbitrate all
Employment-Related Disputes and/or Units Disputes shall not apply to Grantee
claims for statutory unemployment compensation benefits, statutory worker’s
compensation benefits, state disability insurance benefits (not including
retaliation claims based upon seeking such benefits), charges filed with the
National Labor Relations Board alleging violations of the National Labor
Relations Act, and claims for benefits from a Company-sponsored “employee
benefit plan,” as that term is defined in 29 U.S.C. §1002(3).



(e)Notwithstanding anything to the contrary in this Agreement, the AAA
Employment Rules, the AAA Commercial Rules, any other AAA rule and/or procedure
and/or any applicable law, Grantee and the Company agree to bring any Claim in
arbitration on an individual basis only, and not as a class or collective
action; Grantee and the Company waive any right for a Claim to be brought,
heard, or decided as a class or collective action, and the Arbitrator has no
power, jurisdiction or authority to preside over a class or collective action
("Class Action Waiver").  This Class Action Waiver, however, does not prevent
Grantee from joining, opting into or participating in a pending class or
collective action to which Grantee is a current or purported class member as of
the date Grantee executes this Agreement.  In addition and notwithstanding
anything to the contrary in this Agreement, the AAA Employment Rules, the AAA
Commercial Rules, any other AAA rule and/or procedure and/or any applicable law,
Grantee and the Company waive any right for a Claim to be brought, heard or
decided as a private attorney general representative action on behalf of other
grantees ("Representative Action"), and the arbitrator has no power or authority
to preside over a Representative Action ("Representative Action Waiver").  The
Representative Action Waiver, however, does not apply to a Claim Grantee brings
in arbitration as a private attorney general solely on his/her own behalf.
 Notwithstanding anything to the contrary in this Agreement, the AAA Employment
Rules, the AAA Commercial Rules, any other AAA rule and/or procedure and/or any
applicable law: (i) any dispute as to the interpretation, applicability,
enforceability or formation of the Class Action Waiver and the Representative
Action Waiver may only be determined by the United States District Court for the
District of Colorado or the appropriate state court located in the City and
County of Denver, Colorado and not by the Employment Law Arbitrator or
Commercial Law Arbitrators, as the case may be (for the avoidance of doubt and
without limitation of the foregoing, any dispute by the Company or Grantee
regarding whether a Claim may be brought as a class or collective action or as a
Representative Action must be decided by the courts listed above, and cannot be
decided by the Employment Law Arbitrator or the Commercial Law Arbitrators); and
(ii) in the event that any such court or other body of competent jurisdiction
holds this Subsection 6(e) to be invalid, illegal, void, or less than fully
enforceable to any extent or in any respect as to time, scope or otherwise, then
Section 6 of this Agreement shall be deemed to have terminated in its entirety
and shall be of no further force or effect.  

14



--------------------------------------------------------------------------------

(f)In addition and notwithstanding anything to the contrary in this Agreement,
the AAA Employment Rules, the AAA Commercial Rules, any other AAA rule and/or
procedure and/or any applicable law, the Company shall have the right to seek
specific performance, a temporary restraining order, preliminary and permanent
injunctive relief and/or other similar relief, as set forth in Subsection 7(u)
of this Agreement, from a court.  In the event that any such relief is sought
from a court, at DISH’s option, any or all Claims relating to the foregoing will
thereafter remain with the applicable court(s) for resolution and will no longer
be resolved by arbitration pursuant to this Agreement; provided, however, that
the Claims and proceedings in the applicable court(s) shall at all times remain
subject to the Class Action Waiver and Representative Action Wavier set forth in
Subsection 6(e) of this Agreement.  The parties mutually agree that the United
States District Court for the District of Colorado and the appropriate state
courts located in the City and County of Denver, Colorado shall have exclusive
subject matter and personal jurisdiction to hear and decide any such action, and
that any such court action shall be governed by the substantive law of the State
of Colorado, without giving effect to choice of law principles. Grantee hereby
irrevocably waives any and all objections that Grantee may now or hereafter have
to the venue of any such proceeding brought in any such court, including,
without limitation, any claim that such proceeding has been brought in an
inconvenient forum.



(g)Nothing in this Section 6 prohibits Grantee from making a report or filing an
administrative charge with a federal, state or local administrative agency of
competent jurisdiction such as the National Labor Relations Board, the Equal
Employment Opportunity Commission, the SEC or the Department of Labor.  This
Section 6 also does not prevent federal administrative agencies from
adjudicating claims and awarding remedies based on those claims, even if such
claims would otherwise be covered by this Section 6.  Nothing in this Section 6
prevents or excuses a party from satisfying any conditions precedent and/or
exhausting administrative remedies under applicable law before bringing a Claim
in arbitration.



(h)AGREEMENT TO ARBITRATE APPLIES TO ALL EMPLOYMENT-RELATED DISPUTES AND UNITS
DISPUTES. THIS SECTION 6 SHALL APPLY TO ALL EMPLOYMENT-RELATED DISPUTES AND
UNITS DISPUTES UNDER THIS AGREEMENT AND ALL OTHER AWARD AGREEMENTS OR OTHERWISE,
AND SUPERSEDES ANY AND ALL PRIOR AGREEMENT(S) TO ARBITRATE EMPLOYMENT-RELATED
DISPUTES AND/OR UNITS DISPUTES BETWEEN GRANTEE AND THE COMPANY AND/OR ANY OF ITS
DIRECT AND INDIRECT SUBSIDIARIES.  IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
BETWEEN THE AAA EMPLOYMENT RULES, THE AAA COMMERCIAL RULES, ANY OTHER AAA RULE
AND/OR PROCEDURE AND/OR APPLICABLE LAW, ON THE ONE HAND, AND THE TERMS AND
CONDITIONS OF THIS AGREEMENT, ON THE OTHER HAND, THE TERMS AND CONDITIONS OF
THIS AGREEMENT SHALL CONTROL.  



(i)The parties acknowledge that this agreement to arbitrate shall not alter the
at-will nature of their employment relationship MEANING THAT YOU MAY TERMINATE
YOUR EMPLOYMENT WITH THE COMPANY AND/OR ANY OF ITS DIRECT AND INDIRECT
SUBSIDIARIES AT ANY TIME WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE, AND
THE COMPANY AND/OR ANY OF ITS DIRECT AND INDIRECT SUBSIDIARIES RESERVE THE SAME
RIGHTS TO TERMINATE YOUR EMPLOYMENT AND/OR DEMOTE YOU.



(j)EXCEPT FOR CLAIMS FOR SPECIFIC PERFORMANCE, A TEMPORARY RESTRAINING ORDER,
PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF

15



--------------------------------------------------------------------------------

AND/OR SIMILAR RELIEF, WHICH THE COMPANY SHALL HAVE THE RIGHT TO OBTAIN FROM A
COURT AS SET FORTH IN SUBSECTIONS 6(f) and 7(u) OF THIS AGREEMENT (AND EXCEPT
FOR CLAIMS RELATING TO ANY OF THE FOREGOING, WHICH, IN THE EVENT THAT DISH SO
ELECTS PURSUANT TO SUBSECTION 6(f) ABOVE, SHALL THEREAFTER REMAIN WITH THE
APPLICABLE COURT(S) FOR RESOLUTION AS SET FORTH IN SUBSECTION 6(f) OF THIS
AGREEMENT), GRANTEE AND THE COMPANY MUTUALLY AND VOLUNTARILY AGREE TO ARBITRATE
ALL CLAIMS COVERED BY THIS AGREEMENT.  THE RIGHTS TO A TRIAL, TO A TRIAL BY
JURY, TO CLAIMS FOR PUNITIVE AND/OR EXEMPLARY DAMAGES, TO ANY REMEDY NOT
AVAILABLE UNDER THE SUBSTANTIVE LAW OF THE STATE OF COLORADO, WITHOUT GIVING
EFFECT TO CHOICE OF LAW PRINCIPLES, AND TO ENGAGE AND/OR PARTICIPATE IN A CLASS
ACTION, COLLECTIVE ACTION, PRIVATE ATTORNEY GENERAL REPRESENTATIVE ACTION AND/OR
ANY OTHER REPRESENTATIVE ACTION ARE OF VALUE AND EXPRESSLY WAIVED PURSUANT TO
THIS SECTION 6.  AS SET FORTH ABOVE, NOTHING IN THIS SECTION 6 INFRINGES ON
GRANTEE’S RIGHT TO FILE A CHARGE WITH ANY GOVERNMENT AGENCY; PROVIDED, HOWEVER,
GRANTEE UNDERSTANDS, ACKNOWLEDGES, AGREES, AND HEREBY STIPULATES THAT GRANTEE’S
RIGHT TO SEEK OTHER REMEDIES AND/OR PERSONAL RECOVERIES IS RESTRICTED AS
SPECIFICALLY SET FORTH IN THIS SECTION 6.



7.Miscellaneous.



(a)Plan.  The Units are issued pursuant to the Plan and are subject to the terms
and conditions of the Plan.  The terms and conditions of the Plan are available
for inspection during normal business hours at the principal offices of the
Company.  The Committee has final authority to decide, interpret, determine and
calculate any and all aspects of the Plan in its Sole Discretion.



(b)No Assurances of Employment; Shareholder Rights.  Without limitation of
Subsection 6(i) of this Agreement, this Agreement shall not confer upon Grantee
any right with respect to continuance of employment with the Company or any of
its direct or indirect subsidiaries, nor shall it interfere in any way with the
right of the Company and its direct and indirect subsidiaries to terminate such
employment or to demote Grantee for any reason or no reason at any time and from
time to time.  Grantee shall have none of the rights of a shareholder with
respect to Common Shares subject to the Units unless and until such Common
Shares shall have been issued to Grantee in accordance with this Agreement and
the Plan (as evidenced by the records of the transfer agent of the Company).



(c)Adjustments.  If there shall be any change in the Common Shares of the
Company through merger, consolidation, reorganization, recapitalization,
dividend in the form of stock (of whatever amount), stock split or other change
in the corporate structure of the Company, then appropriate adjustments may be
made by the Committee, in its Sole Discretion, to all or any portion of the
Units that have not yet vested and been exchanged for Common Shares and have not
been terminated or expired.  Such adjustments may include, where appropriate,
changes in the number of shares of Common Shares subject to the outstanding
Units.  



(d)This Agreement shall inure to the benefit of the Company’s assigns and
successors.



(e)Securities Laws.  The Company shall at all times during the term of the Units
reserve and keep available such number of Common Shares as will be sufficient to
satisfy the requirements of this Agreement.  If the Company in its Sole
Discretion so elects, it may register

16



--------------------------------------------------------------------------------

the Common Shares issuable upon vesting of the Units under the Securities Act of
1933, as amended (the “Securities Act”), and list the Common Shares on any
securities exchange.  In the absence of such election, Grantee understands that
neither the Units nor the Common Shares issuable upon vesting of the Units will
be registered under the Securities Act, or tradeable on any securities exchange,
and Grantee represents that the Units are being acquired, and that such Common
Shares that will be acquired pursuant to the Units, if any, will be acquired, by
Grantee for investment and not with a view to distribution thereof.  In the
absence of an effective Registration Statement meeting the requirements of the
Securities Act, upon any sale or transfer of the Common Stock issued pursuant to
the Units, Grantee shall deliver to the Company an opinion of counsel
satisfactory to the Company to the effect that the sale or transfer of the
Common Shares does not violate any provision of the Securities Act or the
Securities Exchange Act of 1934, as amended, and the Company in its Sole
Discretion may impose restrictions upon the sale, pledge or other transfer of
such Common Shares (including, without limitation, the placement of appropriate
legends on certificates or the imposition of stop-transfer instructions on the
certificates (or the book entries made by the Administrator to record the Common
Shares), as applicable) if, in the judgment of the Company, such restrictions
are necessary or desirable in order to achieve compliance with the Securities
Act, the Exchange Act, the securities laws of any state and/or any other law.



(f)Dividends.  The holder of the Units will not have any right to dividends or
any other rights of a shareholder with respect to the Common Shares issuable
upon vesting of the Units unless and until such Common Shares shall have been
issued in accordance with this Agreement and the Plan (as evidenced by the
records of the transfer agent of the Company).



(g)Confidentiality. Grantee agrees to treat as confidential the terms and
conditions of this Agreement and the Units, and understands, acknowledges,
agrees and hereby stipulates that failure to do so may result in immediate
termination of all Units (which for the avoidance of doubt and without
limitation of the foregoing includes both vested and unvested Units), in which
case no Common Shares shall be issuable in connection therewith.



(h)Other Agreements.  Except as expressly set forth to the contrary in Section 6
of this Agreement, the obligations of Grantee under this Agreement shall be
independent of, and unaffected by, and shall not affect, other agreements, if
any, binding Grantee that apply to Grantee’s business activities during and/or
subsequent to Grantee’s employment by the Company.  



(i) Survival.  Any provision of this Agreement that logically would be expected
to survive termination or expiration, shall survive for a reasonable time period
under the circumstances, whether or not specifically provided in this Agreement
(including, without limitation, Subsection 3(e), [REDACTED]and Section 6 of this
Agreement).  Except as set forth to the contrary in Subsections 3(d) and
5(a)(iv) of this Agreement, the obligations under this Agreement also shall
survive any changes made in the future to the employment terms and conditions of
Grantee, including, without limitation, changes in salary, benefits, bonus
plans, job title and job responsibilities.  



(j)Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement.  Except as
expressly provided by this Agreement, no waiver or modification of any of the
terms or conditions of this Agreement (including, without limitation, this
Subsection 7(j)) shall be effective unless in writing and signed by both
parties.  



(k) No Waiver.  In addition to (and without limitation of) the other terms and
conditions of this Agreement, the failure of the Company to insist upon strict
performance of any

17



--------------------------------------------------------------------------------

provision of this Agreement or any other agreement between the Company, on the
one hand, and Grantee or any other grantee, on the other hand, shall not be
construed as a waiver of the Company’s right to insist upon strict performance
of each and every representation, warranty, covenant, duty and obligation of
Grantee hereunder.  In addition to (and without limitation of) the foregoing,
the election of certain remedies by the Company with respect to any Actual or
Threatened Violation of this Agreement by Grantee or the breach, violation or
default by Grantee or any other grantee of any other agreement between the
Company, on the one hand, and Grantee or any other grantee, on the other hand,
shall not be deemed to prejudice any right or remedy that the Company may have
at law, in equity, under contract (including, without limitation, this
Agreement) or otherwise with respect to a similar or different Actual or
Threatened Violation of this Agreement by Grantee (all of which are hereby
expressly reserved).  



(l)Severability.  Each provision of this Agreement shall be construed as
separable and divisible from every other provision and the enforceability of any
one provision shall not limit the enforceability, in whole or in part, of any
other provision.  Except as otherwise set forth in Subsections 3(b), 3(e) and
6(e) of this Agreement, in the event that a court, arbitrator or other body of
competent jurisdiction holds any provision of this Agreement to be invalid,
illegal, void, or less than fully enforceable to any extent or in any respect as
to time, scope or otherwise, the parties agree that such provision shall be
construed by limiting and reducing it to the minimum extent necessary to render
such provision valid, legal and enforceable while preserving to the greatest
extent permissible the original intent of the parties; the remaining terms and
conditions of this Agreement shall not be affected by such alteration, and shall
remain in full force and effect.



(m)Agreement Summaries.  In the event that the Company provides Grantee (or
anyone acting on behalf of Grantee) with summary or other information
concerning, including or otherwise relating to Grantee’s rights or benefits
under this Agreement (including, without limitation, the Units, and any vesting
thereof), such summary or other information shall in all cases be qualified in
its entirety by this Agreement and the Plan and, unless it explicitly states
otherwise and is signed by an officer of the Company, shall not constitute an
amendment or other modification hereto.



(n)Grantee understands, acknowledges, agrees and hereby stipulates that Grantee
is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else.



(o)Grantee understands, acknowledges, agrees and hereby stipulates that the
Units are intended to be consideration in exchange for the promises and
covenants set forth in this Agreement and not in exchange for any prior service
or continuance of employment with the Company or any of its direct or indirect
subsidiaries or for anything else.



(p)Grantee understands, acknowledges, agrees and hereby stipulates that Grantee
has carefully read, considered and understands all of the provisions of this
Agreement and the Company’s policies reflected in this Agreement.



(q)Grantee understands, acknowledges, agrees and hereby stipulates that Grantee
has asked any questions needed for Grantee to understand the terms, consequences
and binding effect of this Agreement and Grantee fully understands them,
including, without limitation, that Grantee is waiving the right to a trial, a
trial by jury, and claims for punitive and/or exemplary damages.



18



--------------------------------------------------------------------------------

(r)Grantee understands, acknowledges, agrees and hereby stipulates that Grantee
was provided an opportunity to seek the advice of an attorney and/or a tax
professional of Grantee’s choice before accepting this Agreement.



(s)Grantee understands, acknowledges, agrees and hereby stipulates that the
obligations and restrictions set forth in this Agreement are consistent with
Grantee’s right to sell Grantee’s labor, the public's interest in unimpeded
trade, are fair and reasonable, and are no broader than are reasonably required
to protect the Company’s interests.



(t)Headings and Interpretation.  Headings of sections of this Agreement are
included for convenience only, will not be construed as part of this Agreement
and will not be used to define, limit, extend or interpret the terms of this
Agreement.  Each capitalized term will apply equally to both the singular and
plural forms thereof.  The parties acknowledge and agree that: (i) they and
their counsel have reviewed, or been given a reasonable opportunity to review,
this Agreement and any exhibits to this Agreement; (ii) this Agreement and any
exhibits to this Agreement shall be deemed to have been jointly drafted by the
parties; and (iii) no ambiguity or claimed ambiguity shall be resolved against
any party on the basis that such party drafted the language claimed to be
ambiguous nor shall the extent to which any party or its counsel participated in
drafting this Agreement and/or any exhibits to this Agreement be construed in
favor of or against any party.



(u)Injunctive Relief.  Grantee understands, acknowledges, agrees and hereby
stipulates that it is the Company’s policy to seek legal recourse to the fullest
extent possible for any Actual or Threatened Violation of this Agreement, and
that nothing in this Agreement shall be construed to prohibit the Company from
pursuing any available right or remedy that the Company may have at law, in
equity, under contract (including, without limitation, this Agreement) or
otherwise against Grantee for any such Actual or Threatened Violation (all of
which are hereby expressly reserved), including, without limitation, the
recovery of damages from Grantee.  Grantee further understands, acknowledges,
agrees and hereby stipulates that: (i) Grantee’s compliance with this Agreement
is necessary to preserve and protect the Company’s Confidential Information
and/or Trade Secrets, among other things; (ii) any and all Actual or Threatened
Violations of any of the covenants set forth in this Agreement (including,
without limitation, [REDACTED]) by Grantee will result in irreparable and
continuing harm to the Company, which will be difficult to ascertain and for
which there will be no adequate monetary or other remedy at law; and, therefore,
(iii) the Company will be entitled, in addition to any and all other remedies
available at law, in equity, under contract (including, without limitation, this
Agreement) or otherwise (all of which are hereby expressly reserved), to
specific performance, an ex parte (without notice to Grantee) temporary
restraining order, preliminary and permanent injunctive relief and/or other
similar relief to enjoin and prevent any such Actual or Threatened Violation.
 Such specific performance and/or injunctive relief includes, without
limitation, [REDACTED], to avoid conflicts of interest and to otherwise protect
the Company from irreparable harm.  Grantee understands, acknowledges, agrees
and hereby stipulates that the Company does not need to post a bond in order to
obtain injunctive relief and Grantee waives any and all rights to require such a
bond.



(v)Fee Shifting.  The prevailing party in any arbitration or court proceeding to
enforce or interpret this Agreement or any provision thereof shall be entitled
to recover its costs, expenses and reasonable attorneys’ fees (at
trial/arbitration and on appeal), amounts paid in the investigation, defense
and/or settlement of such arbitration or court proceeding (including, for the
avoidance of doubt and without limitation of the foregoing, costs and expenses
incurred in negotiating a settlement, if applicable), and all other amounts
allowed by law.  For purposes of the preceding sentence, the “prevailing party”
means the party initiating such proceeding in the event that such party is
awarded any relief by the arbitrator or court (regardless of whether such relief
is monetary

19



--------------------------------------------------------------------------------

or equitable in nature) even, for the avoidance of doubt and without limitation
of the foregoing, if such party did not prevail in all matters; otherwise, the
“prevailing party” means the party defending against such proceeding.  The
“prevailing party” under (i) the complaint or similar filing or action, and (ii)
any counterclaim or similar filing or action in any such proceeding shall be
determined independently.  Notwithstanding the foregoing, the first sentence of
this Subsection 7(v) will not apply to any collateral claims not brought to
enforce or interpret this Agreement, even if adjudicated contemporaneously.
 Nothing in this Agreement shall require Grantee to reimburse the Company for
its costs, expenses and reasonable attorneys’ fees incurred when the Company
prevails in defense of any statutory claim of unlawful discrimination, unless
such claim brought by Grantee is frivolous, unreasonable or without foundation,
or Grantee continues to prosecute a claim after the claim became frivolous,
unreasonable or without foundation, in which cases Grantee will be required to
reimburse the Company for its costs, expenses and reasonable attorneys’ fees (at
trial/arbitration and on appeal), amounts paid in the investigation, defense
and/or settlement of such claims (including, for the avoidance of doubt and
without limitation of the foregoing, costs and expenses incurred in negotiating
a settlement, if applicable), and all other amounts allowed by law.  In the
event either party hereto files a judicial or administrative action asserting
claims subject to the arbitration provisions of this Agreement, and the other
party successfully stays such action and/or compels arbitration of the claims
made in such an action, the party filing the administrative or judicial action
shall pay the other party’s costs, expenses and reasonable attorneys’ fees
incurred in obtaining a stay and/or compelling arbitration.





Upon Grantee’s acceptance of the terms and conditions set forth in this
Agreement through the electronic grant process available through the
Administrator, this Agreement shall become effective between the parties as of
the Grant Date.





DISH NETWORK CORPORATION

Charles W. Ergen, Chairman





GRANTEE – [Participant Name]

Accepted on [Acceptance Date]

20



--------------------------------------------------------------------------------